124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George B. ORNDUFF, Jr., Appellant,v.Steven R. HAHN;  David A. Hirsch;  Frank S. Gersh;  PatGunnells;  Rasiklal V States Patel;  Dr. Blanco;  PeterBadami;  Unknown Police Officer;  Russell J. Hill;  GeorgeWilliamson;  Gary Bryan;  Harlan Pratt;  James P. Donlan;Linda Burnett;  Gene Shepard;  Linda R. Reade;  Mary Luxa;William G. Brewer;  David Shinkle;  Thomas Kucharski;  RuthWestrick;  Dr. Conroy;  Patricia Cangemi;  Katherine D. Roe;Paul Engh;  Jay H. Lucas;  Carl Malmquist;  Eunice McCamy;Appellees.
No. 97-1098.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 5, 1997.Filed Sept. 10, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
George B. Ornduff, Jr. alleged violations of the Federal Tort Claims Act;  42 U.S.C. §§ 1983, 1985, 1986, and 1988;  and Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  He appeals from the district court's1 dismissal of this action.  Having carefully reviewed the record, we conclude that dismissal was correct.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri sitting by designation in the Southern District of Iowa;  Chief Judge Richard S. Arnold assigned this case to Judge Stohr pursuant to 28 U.S.C. § 292(b)